                                     1
                                     2
                                     3
                                     4
                                     5
                                     6
                                     7
                                     8                       UNITED STATES DISTRICT COURT
                                     9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
                                    10
                                         KATINA LACY,                           )   Case No. 2:19-CV-01303-KJM-CKD
                                    11                           Plaintiff,     )
2029 Century Park East, Suite 800




                                                                                )   ORDER ON STIPULATION TO
  Los Angeles, CA 90067-2909




                                    12        v.                                )   EXTEND TIME TO RESPOND TO
       Ballard Spahr LLP




                                                                                )   INITIAL COMPLAINT BY NOT
                                    13 CAPITAL ONE,                             )   MORE THAN 28 DAYS
                                                                                )
                                    14                           Defendants.    )
                                                                                )
                                    15                                          )
                                                                                )
                                    16                                          )
                                                                                )
                                    17                                          )
                                    18
                                    19        This matter comes before the Court on the Unopposed Motion to Extend
                                    20 Time for CAPITAL ONE BANK, (USA), N.A. to Respond to Plaintiff’s
                                    21 Complaint.
                                    22        FOR GOOD CAUSE SHOWN, the Court GRANTS the Unopposed Motion,
                                    23 and provides Capital One through and including October 23, 2019 to file a
                                    24 response to Plaintiff’s complaint.
                                    25        IT IS SO ORDERED this 4th day of October, 2019.
                                         _______
                                    26
                                    27
                                                                                UNITED STATES DISTRICT JUDGE
                                    28
